NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 16-3546
                                     _____________

                                 In re: SBRMCOA, LLC,
                                               Petitioner

                      On a Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                    (Related to D.C. Civ. Action No. 3-06-cv-00042)
                       District Judge: Honorable Curtis V. Gómez

                                   Argued May 4, 2017
                                    ______________

       Before: GREENAWAY, JR., SHWARTZ, and FUENTES, Circuit Judges.

                          (Opinion Filed: September 12, 2017)
                                   ______________

                                        OPINION*
                                     ______________

Maria T. Hodge, Esq. [ARGUED]
Hodge & Hodge
1340 Taarneberg
St. Thomas, VI 00802
       Counsel for Petitioner




* This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Neil D. Goldman, Esq. [ARGUED]
Goldman & Van Beek
510 King Street
Suite 416
Alexandria, VA 22314

       Counsel for Respondents

GREENAWAY, JR., Circuit Judge.

       Before us for the third time is the case between Plaintiff-Petitioner Sapphire Beach

Resort and Marina Condominium Association, LLC (the “Association”) and Defendants-

Respondents Bayside Resort, Inc. (“Bayside”); Beachside Associates, LLC

(“Beachside”); and TSG Technologies, Inc., and TSG Capital, Inc. (collectively, “TSG”).

On this appeal, the Association asks us to grant another writ of mandamus compelling the

District Court to follow the mandate that we issued in SBRMCOA, LLC v. Bayside

Resort, Inc. (SBRMCOA II), 596 F. App’x 83 (3d Cir. 2014). We conclude that the

District Court adhered to the letter and spirit of our mandate. We will deny the petition.

I.     Facts & Procedural Background

       The Association’s Declaration of Condominium (the “Declaration”) stated that

Bayside, the Association’s sponsor, would provide water and wastewater treatment

services to each condominium unit (“Unit Owners”). As Bayside ran into financial

difficulties, it pursued an agreement with TSG and Beachside (the “Water Supply

Agreement” or “Agreement”). The Agreement addressed the supply of water to the

condominiums and contained an arbitration clause.


                                             2
       After the president of the Association’s Board of Directors (the “Board”) signed

the Agreement, the Association filed suit against Bayside, Beachside, and TSG. It

argued, inter alia, that the Water Supply Agreement was void because (1) the Board was

coerced into signing it and (2) the Board lacked the authority to enter into the Agreement.

The District Court dismissed the suit and referred the matter to arbitration.

       In the subsequent appeal, we affirmed in part, vacated in part, and remanded. We

held that the District Court had not addressed a bona fide question as to whether the

Board’s entrance into the Water Supply Agreement was an ultra vires action. We stated

that amending the Declaration required a 67% vote of Unit Owners and reasoned that the

need for such a vote depended on whether the Water Supply Agreement was an

amendment to the Declaration. Accordingly, we vacated the District Court’s order and

remanded for additional discovery on the issue.

       On remand, the District Court concluded that the Declaration provided a broad

grant of authority for the Board to manage the affairs of the Association. It reasoned that

because the provision of water was an “affair” of the Association, the Board was

authorized to execute the Water Supply Agreement. The Court did not make any

findings as to whether the Water Supply Agreement was an amendment to the

Declaration and again referred the matter to arbitration. The Association appealed.

       On the second appeal, we found that we lacked jurisdiction over the matter

because the District Court’s order referring the case to arbitration was an unappealable

interlocutory order. However, we found that we had the authority to hear the appeal as a
                                             3
petition for a writ of mandamus pursuant to 28 U.S.C. § 1651. We stated that the District

Court never mentioned the amendment issue that we directed to its attention and thus

failed to address the question we had put before it on remand. Consequently, we issued a

writ of mandamus directing the District Court “to determine whether the Water Supply

Agreement constituted an unauthorized amendment of the Declaration of Condominium

and, based upon this determination, whether the Board was authorized in law and fact to

enter into the Water Supply Agreement.” SBRMCOA II, 596 F. App’x at 88.

       On the second remand, the District Court found that only one provision of the

Water Supply Agreement was ultra vires and that that provision was severable from the

Agreement. First, the District Court stated that when it reviews ultra vires acts regarding

a contract with an arbitration clause, it is limited to considering (1) whether the contract

as a whole is ultra vires and (2) whether the arbitration clause is ultra vires. The District

Court then examined the Association’s By-Laws and noted that the Declaration could

only be amended by a vote of at least 67% of Unit Owners. After stating that no party

asserted or provided any evidence that such a vote had occurred, the Court concluded that

the Water Supply Agreement did not validly amend the Declaration.

       However, this finding did not end the Court’s analysis. The District Court then

turned to interpreting our mandate:

       While that conclusion may appear on its face to resolve the question of whether
       the Water Supply Agreement was an amendment to the Declaration, the Court
       understands the Third Circuit mandate as a direction to fully address the spirit of
       the dispute. Thus, the Court’s inquiry is not over. . . . [H]aving reviewed the
       mandate, the Court concludes that the Third Circuit is instructing the Court . . . to
                                              4
       determine whether the Water Supply Agreement conflicts with the Declaration and
       is an ultra vires undertaking by the Board.

SBRMCOA, LLC v. Bayside Resort, Inc., Civ. No. 2006-42, 2016 WL 4728103, at *6

(D.V.I. Sept. 8, 2016) (citation omitted).

       Following this interpretation, the Court determined that it had to engage in the

following two-part inquiry: (1) whether any provisions of the Water Supply Agreement

conflicted with the Declaration and (2) if a provision of the Water Supply Agreement

conflicted with the Declaration, whether that conflict rendered the Agreement as a whole,

including the arbitration clause, ultra vires, or just raised a question of severability.

       In its analysis, the Court held that the Board took ultra vires action with regard to

Section 1.C.ii of the Water Supply Agreement, which allowed for the collection of

charges for potable water as a common expense.1 The Court found that Section 1.C.ii

was an unauthorized amendment because the Board could not declare potable water to be

a common expense in derogation of Section 3.J.1 of the Declaration, which provided that

potable water was an expense individually charged to each Unit Owner.2


1
  Section 1.C.ii of the Water Supply Agreement is as follows:
       The COA [(Sapphire Beach Resort and Marina Condominium Association)]
       hereby accepts [the assignment of the right to exercise all of the rights and
       obligations of Bayside under Section 3.J.1 of the Declaration] and agrees to
       assume the duties of providing potable water to individual unit owners and to
       collect the assessed charges for potable water as a common utility expense . . . .
J.A. 74 (emphasis added).
2
  Section 3.J.1 of the Declaration provides:
       Potable water shall be supplied by the Sponsor, its successors or assigns, through
       the Common Interests of the Condominium directly to each Unit and each Unit
       Owner shall be required to pay to the Sponsor the charge therefore established,
                                               5
         Next, the District Court explained that neither Section 1.C.ii nor any other

provision of the Water Supply Agreement that the Association argued was ultra vires was

an arbitration provision. The Court concluded that none of the provisions of the

Agreement that had been viewed as ultra vires rendered the Agreement ultra vires as a

whole.

         The District Court also dismissed the Association’s argument that the Declaration,

by its plain language, prevented Bayside from entering an agreement for more than one

year, and thus was ultra vires with respect to Bayside because it had a duration greater

than one year. The District Court stated that the Declaration was the charter of the

Association, not Bayside, and, as a result, did not restrict Bayside’s authority because

there was no evidence that the Declaration, or the By-Laws enacted under the

Declaration, were Bayside’s corporate documents. As such, the Court determined,

neither the Declaration nor the By-Laws “generally restrict[ed] Bayside’s authority.” Id.

at *9.

         Finally, the District Court held that when Bayside entered into an agreement that

would bind the Association or the Board for more than one year, its actions were ultra

vires only when it contracted on behalf of the Association or the Board. The Court found



       from time to time, by the Sponsor. Sponsor hereby reserves the right to establish
       reasonable charges for potable water and in determining such charge shall
       consider, among other things, its cost of installing, constructing, maintaining,
       operating, repairing and replacing the equipment necessary to provide such water
       and cost of capital in connection therewith.
J.A. 102 (emphasis added).
                                               6
that Bayside’s actions were not ultra vires because it entered into the Water Supply

Agreement with the Board and the Association, not on their behalf.

       Upon finding that none of the provisions in the Water Supply Agreement rendered

either the Agreement as a whole or the arbitration clause, in particular, ultra vires, the

District Court referred the matter to arbitration. This timely appealed followed.

II.    Analysis3

       The Association argues that the District Court failed to follow our mandate and

that we should issue yet another writ of mandamus. “[T]he Supreme Court has

‘consistently held that an inferior court has no power or authority to deviate from the

mandate issued by an appellate court.’” United States v. Kennedy, 682 F.3d 244, 252 (3d

Cir. 2012) (quoting Briggs v. Pa. R. Co., 334 U.S. 304, 306 (1948) (citing cases)). “A

trial court must implement both the letter and spirit of the mandate, taking into account

the appellate court’s opinion and the circumstances it embraces.” Id. at 253 (internal

quotation marks omitted). “We must examine whether the District Court adhered to the

mandate in our . . . opinion or whether it ventured beyond its authority.” Id. When

following the mandate, the District Court “cannot vary it, or examine it for any other

purpose than execution; or give any other or further relief; or review it upon any matter

decided on appeal for error apparent; or intermeddle with it, further than to settle so much



3
  The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367. We have
jurisdiction pursuant to 28 U.S.C. § 1651. We review adherence to our mandate de novo.
United States v. Kennedy, 682 F.3d 244, 253 n.7 (3d Cir. 2012).
                                              7
as has been remanded.” Id. at 252 (quoting Ex parte Sibbald v. United States, 37 U.S.

(12 Pet.) 488, 492 (1838)).

       In SBRMCOA II, we ordered the District Court to determine the following:

       [W]hether the Water Supply Agreement constituted an unauthorized amendment
       of the Declaration of Condominium and, based upon this determination, whether
       the Board was authorized in law and fact to enter into the Water Supply
       Agreement.

596 F. App’x at 88. In our view, the District Court implemented both the letter and the

spirit of our mandate. Because we are reviewing a petition seeking a further writ of

mandamus, our analysis is limited to whether the District Court followed our mandate.

The answer to that question is either yes or no; that is, either it did follow the mandate or

it did not. We are not reviewing for how the District Court followed our mandate; that is

a merits question properly determined through direct appeal. Thus, our review is limited,

and we will proceed accordingly.

       A.     Letter of the Mandate

              1.     Whether the Amendment Was Unauthorized

       The District Court first addressed whether the Water Supply Agreement was an

unauthorized amendment of the Declaration. The Court reviewed the Declaration’s

amendment process and found that the Water Supply Agreement did not validly amend

the Declaration because the Board did not obtain the necessary votes of the Unit Owners.

Although it found that the Water Supply Agreement did not validly amend the

Declaration, the Court concluded the Agreement as a whole was not unauthorized.


                                              8
       To come to this conclusion, the District Court first reasoned that “without a valid

amendment of the Declaration, it follows that any conflict between a provision in the

Water Supply Agreement and the Declaration only informs the Court that such a

provision in the Water Supply Agreement is void.” SBRMCOA, LLC, 2016 WL 4728103

at *6. The District Court then asserted that it had to engage in the following two-part

analysis:

       (1) whether any provisions of the Water Supply Agreement conflict with the
       Declaration; (2) if a provision of the Water Supply Agreement conflicts with the
       Declaration, whether that conflict renders the Water Supply Agreement as a
       whole, including the arbitration clause, ultra vires, or merely raises a question of
       severability.

Id. at *7. As such, the District Court categorized its inquiry as determining whether any

portion of the Water Supply Agreement conflicted with the Declaration and, if so,

whether those conflicts rendered the whole agreement unauthorized.

       After conducting this analysis, the District Court determined that “none of the

provisions of the Water Supply Agreement that [the Association] contends are beyond the

authority of the Board render the Water Supply Agreement as a whole . . . ultra vires”

because they were severable and consequently void. Id. at *8. As a result, the District

Court found that the Water Supply Agreement as a whole was not ultra vires and thus

was not an unauthorized amendment to the Declaration. This finding was responsive to

our mandate. Thus, the District Court followed the letter of the first prong of our

mandate.



                                              9
       The Association argues that the District Court did not need to determine whether

the Water Supply Agreement conflicted with the Declaration because we had previously

recognized that fact. It also argues that even if the Board adopted a resolution modifying

the Declaration in a way that did not conflict with it, the Water Supply Agreement would

be ultra vires because any modification to the Declaration would have required a 67%

vote of the Unit Owners. The Association further contends that the District Court failed

to consider Section 1.d of the Water Supply Agreement and the deposition testimony of

then-Board President Myron Poliner in its amendment determination.

       These arguments criticize how the District Court followed our mandate. While the

Association may disagree with the analysis that led to the District Court’s conclusion,

that does not implicate whether the District Court failed to follow the letter of the

mandate. The District Court’s analysis is not at issue so long as it determined whether

the Water Supply Agreement was or was not unauthorized. Because it did just that, the

District Court complied with the letter of our mandate.

              2.   Whether the Board Had the Authority to Enter into the
              Agreement

       The District Court held that the Board had the authority to enter into the Water

Supply Agreement in the following one-line conclusion: “The [District] Court previously

held that the Board did have the authority to enter into a water supply agreement.” Id. at

*6 (citing SBRMCOA, LLC v. Bayside Resort, Inc., Civ. No. 2006-42, 2013 WL 5781228,

at *4 (D.V.I. Oct. 25, 2013)). Because the District Court found that the Water Supply

                                             10
Agreement was not an unauthorized amendment to the Declaration, the Agreement,

excised of the conflicting provisions, was simply a contract into which the Board had the

authority to enter. Thus, the District Court addressed the second prong of our mandate.

       B.     Spirit of the Mandate

       While we have not articulated how a district court may fulfill the “spirit of the

mandate,” we have explained what violates that spirit: “When the proceedings on

remand result in an outcome that is grossly incongruous with the purpose for which the

remand was ordered, the spirit of the mandate is violated.” CGB Occupational Therapy,

Inc. v. RHA Health Servs., Inc., 499 F.3d 184, 197 (3d Cir. 2007). The District Court

acknowledged and understood “[our] mandate as a direction to fully address the spirit of

the dispute.” SBRMCOA, LLC, 2016 WL 4728103, at *6.

       In addressing the spirit of our mandate, the Court interpreted it as follows:

       [H]aving reviewed the mandate, the Court concludes that the Third Circuit is
       instructing the Court, among other things, to determine whether the Water Supply
       Agreement conflicts with the Declaration and is an ultra vires undertaking by the
       Board.

Id. The analysis that flowed from this interpretation resulted in the Court finding that the

Board could enter into the Water Supply Agreement since the provision that conflicted

with the Declaration did not make the whole Agreement ultra vires. The Association

argues that the District Court avoided the requirements of our mandate because it ignored

whether the Water Supply Agreement improperly amended—or purported to amend—the

Declaration and focused solely on whether the Water Supply Agreement conflicted with


                                             11
the Declaration. However, this argument fails to indicate how the District Court’s

interpretation of our mandate was “grossly incongruous with the purpose for which the

remand was ordered.” CGB Occupational Therapy, 499 F.3d at 197. Rather, the

Association’s argument attacks how the District Court addressed the issue.

       The purpose of the second remand was for the District Court to determine (1)

whether the Water Supply Agreement was an unauthorized amendment—which it did—

and (2) whether the Board could enter into the Agreement based on that determination—

which it also did. Based on the District Court’s failure on the first remand to address the

issue of whether the Water Supply Agreement was an amendment, in SBRMCOA II we

stated that its ruling was “at least incongruous with the ‘spirit’ of our mandate.” 596 F.

App’x at 88 (citing Kennedy, 682 F.3d at 253). In the case before us, the District Court

did not fail to consider the amendment issue. Importantly, we did not tell the District

Court how to answer the questions that we put to it on remand. We expressly stated that

“[o]ur decision to return this to the District Court again should not be understood as

implying any view on the questions presented.” Id. at 88 n.7. As such, the Court’s

decision to examine which portions of the Water Supply Agreement conflicted with the

Declaration and whether those conflicting provisions either made the Agreement as a




                                             12
whole ultra vires or were severable was the District Court’s prerogative.4 It was not

“grossly incongruous” with the purpose of our mandate.5

       C.     The Association’s Merits Arguments

       “A petition for a writ of mandamus must demonstrate the district court committed

a clear error of law at least approach[ing] the magnitude of an unauthorized exercise of

judicial power, or a failure to use that power when there is a duty to do so.” Trans Penn

Wax Corp. v. McCandless, 50 F.3d 217, 227 (3d Cir. 1995) (alteration in original)

(internal quotation marks omitted).

       The Association raises three additional arguments to support its petition for a

further writ of mandamus. First, the Association attacks the District Court’s use of an

overturned Eighth Circuit case to support the proposition that when a provision of a

contract is ultra vires, the remainder of the contract may still be enforceable. Next, the

Association argues that the District Court improperly determined that the Declaration did


4
  The District Court noted that its review of whether the Agreement conflicted with the
Declaration was a precautionary analytical step:
        [B]ecause the severability issue is for the arbitrator, not the Court, it was only with
        an abundance of caution and in an effort to fully comply with the letter and spirit
        of the Third Circuit’s mandate that the Court addressed whether the Water Supply
        Agreement conflicted with the Declaration.
SBRMCOA, LLC v. Bayside Resort, Inc., Civ. No. 2006-42, 2016 WL 4728103, at *8 n.7
(D.V.I. Sept. 8, 2016). However, the District Court’s precautionary step does not make
its analysis “grossly incongruous” with the spirit of our mandate. See CGB Occupational
Therapy, Inc. v. RHA Health Servs., Inc., 499 F.3d 184, 197 (3d Cir. 2007).
5
  As an alternative remedy, the Association asks that we revise and reissue our mandate
to direct the District Court to enter an order denying the motion to compel arbitration.
Because we find that the Court followed our mandate, we decline to take the requested
step.
                                              13
not bind Bayside. Finally, it asserts that the District Court failed to address the argument

that the Water Supply Agreement was ultra vires because it requires the Association to

pay Bayside’s debts through the increase in the price of water. However, these remaining

arguments go to the merits of the District Court’s decision rather than to whether the

Court followed our mandate. See Kennedy, 682 F.3d at 253 (“We must examine whether

the District Court adhered to the mandate in our . . . opinion or whether it ventured

beyond its authority.”). As such, they do not demonstrate the District Court’s failure to

use its power to address the issues in our mandate. Thus, they do not support granting the

petition for a further writ of mandamus.

III.   Conclusion

       For the foregoing reasons, we will deny the petition for a further writ of

mandamus.6




6
  Judge Fuentes disagrees that the District Court complied with our mandate. Our
mandate directed the District Court to determine whether the Agreement was an attempt
to amend the Declaration, in light of the fact that the Declaration required a 67% vote of
Unit Owners and all parties agreed that no such vote took place. In Judge Fuentes’s
view, the District Court missed the rationale for our mandate when it concluded that the
Agreement was validly formed because it could not be an amendment to the Declaration
since no vote occurred. He also believes that the District Court’s additional analysis does
not remedy this misstep and further compounds it because if the Agreement was validly
formed, we have no jurisdiction to analyze the validity of the contract as a whole. See
SBRMCOA, LLC v. Bayside Resort, Inc. (SBRMCOA I), 707 F.3d 267, 271 (3d Cir. 2013)
(noting that while “challenges to the formation of a contract are ‘generally for courts to
decide,’” “challenges to the validity of the contract as a whole are for the arbitrator to
decide”).
                                             14